Citation Nr: 0704286	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  00-09 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral back strain with interscapular involvement prior 
to September 10, 2001, and to an evaluation in excess of 40 
percent from September 10, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969.

This matter was last before the Board of Veterans' Appeals 
("Board") in March 2006 on appeal from rating decisions by 
the New York, New York Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") which denied the 
benefits sought on appeal.

The Board regrets further delay; however, it is necessary 
that this appeal again be REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
("Court") has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  There has not been proper 
compliance with the Board's May 2006 Remand Order.

The Board remanded the case in May 2006 to contact the 
veteran and inquire whether he has received any treatment for 
his back since the date of the last record contained in his 
claims file, March 31, 2003, as well as any private treatment 
other than that obtained from Dr. Sobel since 2000.  If the 
veteran responded affirmatively, then the RO was ordered to 
obtain such records and associate them with the claims file.  

In March 2006, the RO sent the veteran a letter per  the 
remand instructions requesting information regarding his 
treatment.  In May 2006, the veteran submitted a seven-page 
declaration.  Accompanying the declaration were two pages 
listing private physicians that have treated the veteran; 
five statements from private physicians and eight pages of 
medical records from the Hospital for Joint Diseases.  The 
veteran submitted VA Form 21-4142s for private physicians in 
November 2006.  However, there is no indication of record 
that the RO attempted to obtain any information or records on 
behalf of the veteran after he responded to its request. 

The veteran indicated in a statement dated December 2006 that 
he is scheduled to undergo a private examination on January 
31, 2007 by an orthopedic surgeon at Bellevue Hospital in New 
York City.  The results of this examination should be 
associated with the claims file before any new VA examination 
is scheduled and before any new rating decision is rendered. 

The veteran was scheduled for a VA spine examination in July 
2006 as directed in the Remand.  The Remand Order clearly 
stated that because it is important "that each disability be 
viewed in relation to its history[,]" 38 C.F.R. § 4.1, 
copies of all pertinent records in the veteran's claims file, 
or in the alternative, the claims file must be made available 
to the examiner for review in connection with the 
examination.  While the examining physician indicated in the 
report that the C-file had been reviewed, it is clear that 
the all pertinent records were not included in the veteran's 
file because the medical records as identified by the veteran 
have not yet been requested, obtained nor associated with the 
veteran's C-File.  Accordingly, a new examination must be 
scheduled, assuming that the RO/AMC obtain records as noted 
above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran regarding the 
physicians and healthcare providers 
identified with his May 2006 declaration 
and provide Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs Forms (Form 21-4142) for 
those for whom he has not already provided 
to VA.  Pursuant to VA's duty to notify 
the veteran of the allocation of 
responsibility to obtain records, the 
veteran should be advised that unless he 
signs a form for EACH individual treating 
healthcare provider, VA is unable to 
obtain on his behalf records from the 
individuals for whom he does not sign a 
release.

2.  Obtain and associate the veteran's 
January 2007 Bellevue Hospital Spine Exam 
with the veteran's C-File prior to 
scheduling a new VA spine examination.

3.  The veteran should be afforded another 
VA examination of his back to ascertain 
the severity and manifestations of that 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination, the examiner 
is requested to report complaints and 
clinical findings in detail.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
functional limitations, and if possible, 
express the degree of functional 
limitations in terms of additional degrees 
of loss of motion.  

Lastly, the examiner is requested to offer 
an opinion as to the degree of functional 
impairment the veteran's service-connected 
back disability produces in his capacity 
for performing substantially gainful 
employment.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or in the 
alternative, the claims file must be made 
available to the examiner for review in 
connection with the examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
("SSOC"), and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



